Per Curiam,
After a careful and attentive reading of the testimony in this case we think the opinion and findings of the auditing judge are sustained, and, being confirmed by the decree of the orphans’ court, we regard the decree so far as the facts are concerned as we would the verdict of a jury, the question at issue being a question of fact only. It is clear upon the testimony of Mr. Dechert, and it was so found by the auditing judge, and confirmed by the orphans’ court, that the appellee was the person who first brought the buyer and seller together. It is also clearly proved by Mr. Dechert that when he had his first interview with Mr. Gibson he told Mr. Gibson that the property had been submitted to him by Mr. Diehl, and stated the price which Diehl said was asked by Mr. Gibson, $125,000. To this Mr. Gibson made no demur or disclaimer of Mr. Diehl’s *181authority to act for him. The negotiation after that seems to have been conducted by Mr. Dechert and Mr. Gibson, but that, under our well-settled cases, does not deprive the broker of his commissions: Keys v. Johnson, 68 Pa. 43; Reed’s Estate, 82 Pa. 420.
Decree affirmed and appeal dismissed at the cost of the appellant.